Title: To George Washington from Robert R. Livingston, 10 April 1778
From: Livingston, Robert R.
To: Washington, George



Dr Sir
Manor of Livingston [N.Y.] 10th Apl 1778.

Having lately received some Leiden papers the perusal of which (tho’ of an old date) the Marquiss De la Fayette assured me would be agreeable to your Excellency I do myself the honour to enclose them, & at the same time to acknowledge the receipt of your favor of the 12th March—The papers contain little interesting intelligence but what we have already had—they are chiefly filled with American news, in which they appear very disinterested, giving the London & American accounts of every transaction. Together with your Excellency’s & Genl How’s correspondence—the advantages we have in the facts Stated, & give me leave to say, in your Excellencys manner of treating them, can not fail to impress Europe with the most favourable ideas of the humanity, politeness, & literary address of a people whom they have hitherto been taught to consider as but just emerging from barbarism, & serve to flatter the vanity of one who takes the share that I do in your Excellencys praises, & the reputation of America—I am happy to find that an inquiry into the loss of the Forts has commenced, which, tho the objects of it are not so extensive as the publick censures (they comprehending the loss of the ships & the subsequent destruction of the country) yet will I believe be sufficient to discover at least the incapacity of Genl Putnam—Which however we may feel for the man who offends through ignorance is sufficient to justify the removal of any Officer upon whose abilities the lives of men & the freedom of a country may rest. In a republican government no room is left for those prejudices & partialities which prevail in monarchies. there the honor of individuals is so interwoven in the constitution as to make a part of it, and a support of the throne which is more attended to by the rulers than the happiness of the people, Vertue is the basis of a republick which directs every man to act in that station in which he can render the most essential services to the community in the prosperity of which his own honour is involved—Not having shaken off with the old government the prejudices we imbibed under it, we continue in command peace Officers & dowager Genls who bring the army into contempt & render the most promising schemes abortive—Perhaps they might be useful at the B——d of W——r, since those who are most cautious in the field, are frequently

most brave in the cabinet, & those who let the season for action slip are great in the projection of unseasonable expeditions.
I am happy to find that the command at Peekskill is like to devolve on Genl McDougal whose abilities are a security for the defence of those important passes—Particularly as he will be considerably strengthened by the Albany regiments—In the propriety of bringing them down I am happy to coincide with your Excellency—It struck me so forceably that I some time ago suggested it to the Govr and prevailed with him to write to Congress on the subject.
Genl Schuyler writes me that he is not without apprehentions of an erruption of the Indians upon our Northern & Western frontiers. I can hardly believe after the chastisement they have received that they will venture on an attack without being strongly supported—Should it happen otherwise, it must be considered as a partial, tho’ very severe calamity, which ought to be guarded against, but not at the risk of the important posts in the highlands.
I hope for much from the exertions of the southern States, who have now an opportunity to put a glorious end to this war by one spirited effort—Our State have directed drafts to be made to fill our 5 batts:, I heartily wish similar measures may be adopted by the other States who have hitherto lingered out the war by their scanty provision of men. I have the honour to be Sir With the great respect & esteem Your Excellencys Most Obd. Hum: Servant

Robt R. Livingston

